Citation Nr: 1420361	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Buck, Bethany





INTRODUCTION

The Veteran served on active duty from May 1956 to March 1965.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision, by the Boise Idaho Regional Office (RO).

When this case was before the Board in August 2013, it was remanded for further development.  It is now before the Board for further appellate action.

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the Veteran regarding his claim in May 2006.   The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim for service connection for tinnitus below and remanding the issue of entitlement to service connection for bilateral hearing loss.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision. 

Entitlement to service connection for tinnitus

In the Veteran's May 2010 claim, the Veteran reported that his tinnitus began in 1965.  In a May 2010 statement, the Veteran explained that he was exposed to constant loud noise in service due to loud aircraft engine noises.  His DD 214 corroborates that the Veteran was a Jet Engine Mechanic.  The Veteran noted that he has not experienced the type of loud noise he experienced during service since that time.  After his military service, he reported that he worked in the restaurant business and cooked and served customers.  He also painted houses and buildings.  His hobbies included his family and fishing.  The Veteran is competent to describe and self-diagnose tinnitus, as the manifestations of the condition are readily observable to even a lay person.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board finds the Veteran's statement competent and credible that his current tinnitus began in 1965.

The July 2010 VA examination report also notes a current diagnosis of tinnitus.  

The medical opinions of record dated in October 2010 and October 2013 are both inadequate.  As explained in the prior Board remand, the October 2010 opinion that the Veteran's tinnitus was not due to military noise exposure is in adequate as the audiologist inferred that by the Veteran's report of "several years ago," he meant that his tinnitus began long after discharge.  The record contradicts the examiner's conclusion as he indicated in his May 2010 claim that this tinnitus began in 1965, which is the same year he was discharged.  In the remand, the Board requested that a new opinion be obtained and that the audiologist should consider the Veteran's reports that the onset of his tinnitus.  Although the October 2013 audiologist found that the Veteran's Military Occupational Specialty (MOS) likely exposed him to excessive noise, she opined that tinnitus was less likely as not caused by acoustic trauma during service explaining that there was no evidence of tinnitus in the claims file and no evidence of threshold shift.  She failed to consider the Veteran's own statements that it began in 1965.  The two negative medical opinions cannot therefore be given probative weight, as they are based on inaccurate facts and did not consider the Veteran's credible statements of onset.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

It is true that there is no contemporaneous documentation of tinnitus complaints (besides the July 2010 examination report), diagnoses in service, or in medical records since service.  However, the absence of contemporaneous medical evidence is only one factor in determining credibility of lay evidence, and lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The file reflects no credible denials of tinnitus since service, and the evidence shows that he was exposed to excessive noise exposure during service.  

The competent evidence is thus at least evenly balanced as to whether the Veteran has current tinnitus that is related to service.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran claims that his bilateral hearing loss is due to the excessive noise exposure during service.  He has provided credible testimony that he has not been exposed to excessive noise professionally or as a hobby since service.  

In the August 2013 remand, the Board found that the October 2010 opinion did not provide an opinion as to whether the Veteran's current hearing loss was related to the treatment for hearing loss in July 1964.  Also, it was unclear whether the October 2010 examiner considered that the March 1964 audiological examination was recorded using American Standards Association (ASA) measurements, not International Standard Organization (ISO) (ANSI) measurements.  The Board observes that service department audiometric readings prior to October 31, 1976, must be converted from ASA units to ISO units.  As such, the Board found the October 2010 addendum to be inadequate.  

In the most recent October 2013 opinion, it also unclear whether the audiologist examiner converted the audiometric readings to ISO units.

Furthermore, in the remand, the Board asked the audiologist to provide an opinion as to whether it was at least as likely as not that the Veteran's current bilateral hearing loss disability and tinnitus are related to the Veteran's military service, to include hearing loss in the left ear indicated in a March 1964 audiological examination and documentation of hearing loss in the left ear in a July 1964 treatment record as well as conceded military noise exposure of jet engine mechanic.  The audiologist who provided the October 2013 opinion did not do this.  Instead, she opined that there was no threshold shift when comparing the entrance examination and the separation examination (February 1965).  The Board also notes that the audiologist's rationale that there was no threshold shift was based on comparing the entrance and separation examinations, but the entrance examination was only a whisper test which the audiologist noted was no longer valid.  In addition, the Board is troubled by the audiologist's statement that there is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.  She appears to be insinuating that his hearing loss was possibly caused by his military service, but maybe because there is no contemporaneous documentation, there was no nexus.  It is unclear.  For the above mentioned reasons, the Board finds that a remand is needed for further clarification.

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment record pertaining to the Veteran's hearing impairment and associate them with the claims file.

2.  Obtain a supplemental opinion from an audiologist other than the examiner/reviewer who provided the inadequate opinions in October 2010 and October 2013.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file must be made available to and reviewed by the examiner/reviewer.

The examiner/reviewer must provide an opinion, with supporting rationale, as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to his conceded military noise exposure as a jet engine mechanic.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to hearing loss in the left ear indicated in a March 1964 audiological examination.

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is related to documentation of hearing loss in the left ear in a July 1964 treatment record.

The examiner should indicate in her report that the claims file was reviewed.  All tests and studies deemed necessary by the examiner should be performed.  All audiological examinations dated prior to October 31, 1967 should be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  And the examiner/reviewer should indicate that this was done.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

Note: the opinions of record in October 2010 and October 2013 are inadequate.
3.  After the above is complete, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


